Citation Nr: 1026282	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-39 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss, from May 26, 2005 to December 21, 2009.

3.  Entitlement to an initial increased evaluation for bilateral 
hearing loss in excess of 10 percent, beginning December 22, 
2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia, which granted service connection for 
PTSD assigning a 10 percent evaluation and granted service 
connection for bilateral hearing loss assigning a non-compensable 
rating, both effective May 26, 2005.

The Veteran was afforded a hearing before the undersigned in 
March 2009 and a transcript of this hearing is of record.  This 
case was initially before the Board in August 2009, when it was 
remanded for additional evidentiary development.  The case is now 
ready to be adjudicated.  

During the pendency of this appeal, the RO granted an initial 
increase for PTSD to 50 percent, effective May 26, 2005.  The RO 
also granted an initial increase for bilateral hearing loss, 
assigning a 10 percent evaluation effective December 22, 2009.  
Since ratings in excess of 50 percent for PTSD and in excess of 
10 percent for bilateral hearing loss are possible, the matters 
remain on appeal and are before the Board in accordance with AB 
v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 
Vet. App. 119 (1999).

The issue of entitlement to an initial evaluation in excess of 50 
percent for PTSD being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  For the period of May 26, 2005 to December 21, 2009, the 
service-connected bilateral hearing loss has been manifested by 
no more than Level II hearing loss in either ear.

2.  For the period beginning December 22, 2009, the service-
connected bilateral hearing loss has been manifested by no more 
than Level V hearing loss in either ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for the 
service-connected bilateral hearing loss from the period of May 
26, 2005 to December 21, 2009, have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 
4.85, Diagnostic Code 6100 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected bilateral hearing loss 
beginning December 22, 2009, have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 
4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

In this case, the Veteran received notice of the evidence needed 
to substantiate a service connection claim in June 2005.  The 
Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted, the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Based on the foregoing, no further development is 
required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, private treatment records and afforded the 
Veteran VA examinations.  The March 2007 and December 2009 VA 
examiners had the opportunity to review the Veteran's case file, 
examine him and provided thorough details as to the Veteran's 
disability.  The examinations have been found to be adequate for 
rating purposes.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file.  Therefore, VA has substantially complied 
with the notice and assistance requirements and the Veteran is 
not prejudiced by a decision on the claim at this time.

II.  Hearing Loss 

Pertinent Law and Regulations 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  The basis of disability 
evaluations is the ability of the body as a whole to function 
under the ordinary conditions of daily life, including 
employment.  
38 C.F.R. § 4.10 (2009).

As previously noted, in February 2006, the RO granted service 
connection for bilateral hearing loss and assigned a non-
compensable rating.  Because the Veteran appealed the RO's 
determination at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts found 
- a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  To evaluate the 
degree of disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound deafness.  
These are assigned based on a combination of the percent of 
speech discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone thresholds 
at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).

Analysis

The Veteran claims that his disability rating for bilateral 
hearing loss does not accurately reflect the severity of his 
symptoms.  The Veteran asserts that his bilateral hearing loss 
warrants a compensable evaluation from May 26, 2005 to December 
21, 2009 and in excess of 10 percent beginning December 22, 2009.  
After carefully reviewing the evidence of record, the competent 
and credible evidence shows that the Veteran's bilateral hearing 
loss is appropriately rated for both periods on appeal.  

Period from May 26, 2005 to December 21, 2009

In January 2006, the Veteran underwent an authorized VA 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
65
80
LEFT
20
20
25
80
85

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  The 
average puretone threshold for the right ear was 44 decibels.  
The average puretone threshold for the left ear was 53 decibels.  
	
The findings of the January 2006 evaluation translates to level 
II hearing loss in the right ear and level I hearing loss in the 
left ear when applied to Table VI of the rating schedule.  This 
level of hearing loss warrants a zero percent rating and no 
higher under Table VII.  Therefore, an initial compensable 
disability evaluation is not warranted under Diagnostic Code 
6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In March 2007, the Veteran underwent an authorized VA 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
70
85
LEFT
15
20
25
75
90

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 84 percent in the left ear.  The 
average puretone threshold for the right ear was 48 decibels.  
The average puretone threshold for the left ear was 53 decibels.  
	
The findings of the March 2007 evaluation translates to level II 
hearing loss in the right ear and level II hearing loss in the 
left ear when applied to Table VI of the rating schedule.  This 
level of hearing loss warrants a zero percent rating and no 
higher under Table VII.  Therefore, an initial compensable 
disability evaluation is not warranted under Diagnostic Code 
6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

A January 2009 audiological evaluation noted mild progressing to 
severe sensorineural left ear hearing loss and normal right ear 
hearing progressing to severe sensorineural hearing loss.  

In March 2009, the Veteran testified at a hearing before the 
undersigned that his hearing worsened over the course of the past 
two years.  The Veteran reported that his hearing aids had become 
ineffective and that the examiners who studied him stated that 
his hearing loss had become significant.  He noted that he was 
being afforded new hearing devices to improve his hearing.   

While the evidence of record shows signs that the Veteran's 
hearing was worsening, according to the rating schedule, the 
Veteran did not rise to the level of a compensable evaluation.  
Thus, the audiological test results reflect that the Veteran has 
not been entitled to a compensable rating for his bilateral 
hearing loss at any time during the period prior to December 22, 
2009.  Application of the rating schedule to the numeric 
designations assigned reflects that the Veteran is receiving the 
appropriate non-compensable rating prior to December 22, 2009.

Period Beginning December 22, 2009

In December 2009, the Veteran underwent an authorized VA 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
65
85
LEFT
50
50
60
90
105+

The Veteran noted that his hearing has a significant impairment 
on his occupational activities due to decreased concentration and 
difficulty hearing.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 80 percent 
in the left ear.  The average puretone threshold for the right 
ear was 48 decibels.  The average puretone threshold for the left 
ear was 76 decibels.  

The findings of the December 2009 evaluation translates to level 
II hearing loss in the right ear and level V hearing loss in the 
left ear when applied to Table VI of the rating schedule.  This 
level of hearing loss warrants a 10 percent rating and no higher 
under Table VII.  Therefore, an initial 10 percent evaluation is 
warranted, and no higher under Diagnostic Code 6100.  38 C.F.R. § 
4.85, Diagnostic Code 6100.

Thus, the audiological test results reflect that the Veteran has 
not been entitled to a rating in excess of 10 percent for his 
bilateral hearing loss at any time during the appeal period.  
Application of the rating schedule to the numeric designations 
assigned reflects that the Veteran is receiving the appropriate 
10 percent for his bilateral hearing loss beginning December 22, 
2009.

Extra-Schedular

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the Veteran's disability level and symptomatology, then 
the Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
related factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for completion of the third 
step, a determination of whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  In the present appeal, the Veteran's 
disability is manifested by difficulty hearing.  This symptom is 
contemplated by the rating schedule which is based on the ability 
to understand spoken words and hearing acuity at various decibel 
levels.  Thus, the rating schedule adequately contemplates the 
Veteran's disability and referral for consideration of an 
extraschedular rating is not warranted.


ORDER

Entitlement to an initial compensable evaluation for bilateral 
hearing loss prior to December 22, 2009, is denied.

Entitlement to an initial increased evaluation in excess of 10 
percent for bilateral hearing loss beginning December 22, 2009, 
is denied.


REMAND

Review of the record shows that the issue of an initial increased 
rating for PTSD was transferred to the Board in May 2010.  In 
April 2010, the Veteran submitted a response to the supplemental 
statement of the case (SSOC) stating that he had no other 
information or evidence to submit and asked that his case be 
returned to the Board.  Attached to this document was new 
evidence relating to his PTSD, which had not been reviewed by the 
RO.  This evidence pertains to the issue on appeal.  The RO did 
not have the opportunity to review the evidence.  Accordingly, a 
remand is required to comply with the provisions of 38 C.F.R. § 
20.1304.  See also DAV, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (the Board is an appellate body 
and not an initial finder of facts).

The additional evidence is an April 2010 clinical summary which 
indicates that the Veteran's condition may have worsened and that 
he continues treatment at the VA for his PTSD.  In light of this 
evidence, all additional VA treatment records should be obtained 
and associated with the claims file.  Then the Veteran should be 
afforded a VA examination to determine the current severity of 
his PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Beckley 
VAMC and Princeton Vet Center all 
outstanding pertinent records of evaluation 
and/or treatment of the Veteran's service-
connected PTSD from February 2009 to the 
present.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received should 
be associated with the claims file.

2.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the Veteran to undergo a 
VA psychiatric examination at an appropriate 
VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of the 
Veteran's documented medical history and 
assertions.  All necessary tests and 
studies, (to include psychological testing, 
if warranted), should be accomplished (with 
all findings made available by the 
psychiatrist prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should render specific findings 
with respect to the existence and extent (or 
frequency, as appropriate) of symptoms 
associated with PTSD, including as memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions and/or hallucinations.  The 
examiner should render a multi-axial 
diagnosis, including assignment of a Global 
Assessment of Functioning scale score that 
represents the level of impairment due to 
the Veteran's psychiatric disability, and an 
explanation of what the score means.  The 
examiner should set forth all examination 
findings, along with the complete rationale 
for the opinions expressed, in a printed 
(typewritten) report.

2.  When the above development actions have 
been completed, the case should be reviewed 
by the RO. The RO should readjudicate the 
issue on appeal with consideration of all 
new evidence of record.  If all of the 
desired benefits are not granted, a 
supplemental statement of the case which 
addresses all of the evidence obtained after 
the issuance of the SSOC in March 2010 
should be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


